DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 25 June 2020, 8 July 2020, 12 February 2021, 17 February 2021, 2 June 2021 and 7 October 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the assembling protrusions” on line 4. Claim 5 depends on claim 4. 
Claim 4 recites “assembling protrusions”, “first assembling protrusions” and “second assembling protrusions”.
Thus, there is ambiguity as to whether claim 5 intends to refer to all of the “assembling protrusions”, the “first assembling protrusions” or the “second assembling protrusions”.
For the purposes of examination any one of the above interpretations will be considered to meet the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-14 and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,379,837, hereinafter Takahashi.
Regarding claim 1, Takahashi teaches a battery pack (10). The battery pack (10) comprises battery cells (12). The battery cells (12) comprise end portions in a height direction of the battery cells (12) (col. 5, lines 64-67 and figures 2 and 15). 
A casing (11) accommodates the battery cells (12). Cooling air passes through the casing (11) to cool the battery cells (12) (col. 6, lines 3-6, 37-39). Therefore, the casing (11) accommodates the cooling air.
Inner casing half (43, “first holder plate”) and outer casing half (44, “second holder plate”) are coupled to the casing (11) to face each other along the casing (11). End portions of the battery cells (12) are inserted through the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”). Cooling air passes through (“is accommodated in”) the battery accommodation section (45) formed between the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) (col. 10, lines 66-67; col. 11, lines 1-9, 59-67; col. 17, 59-62).
The casing (11), the battery cells (12) and the inner casing half (43, “first holder plate”) and outer casing half (44, “second holder plate”) have heights in the height direction of the battery cells (12). 
The dimension of the casing (11) in the direction of the height of the battery cells (12) is considered “the height” of the casing (11).
There are different possibilities for defining the height of the battery cells (12). A first height of the battery cells (12) may be the distance between the outward-facing surfaces of the terminals (12a and 12b) of a battery cell (12). A second height of the battery cells (12) may be the distance between the end surfaces of the battery cell (12) on which the terminals (12a and 12b) are located – see Figure 1 below.
The height between the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) is defined as the distance between the inner side of lateral surface (43b) of the inner casing half (43, “first holder plate”) and the inner side of lateral surface (44b) of the outer casing half (44, “second holder plate”).
The height between the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) is less than both the first height and the second height 2 of the battery cells (12), because each end of the battery cells (12) is inserted into lateral surface (43b) and lateral surface (44b), respectively. 
The battery cells (12) are fully enclosed into the casing (11), therefore the height of the battery cells (12) is less than the height of the casing (11).
The casing (11) comprises a plurality of hollow members which are open in the height direction of the battery cells (12) – see, e.g. flow duct (73) (col. 15, lines 43-48 and figure 9).

    PNG
    media_image1.png
    702
    382
    media_image1.png
    Greyscale
[AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: textbox (1st height)][AltContent: textbox (2nd height)]







[AltContent: textbox (Figure 1 - Definition of the two heights of the battery cell.)]

Regarding claim 2, Takahashi teaches protruding tubular holding portions (77, “assembling protrusions”), which protrude outward from the battery accommodation section (45) to hold end portions of the battery cells (12) (col.16, lines 45-46 and figure 18). 
Regarding claim 3, Takahashi teaches openings positioned on the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”). The battery cells (12) are inserted in the openings. The battery cell (12) are arranged in rows (figure 9).
Each protruding tubular holding portion (77, “assembling protrusion”) surrounds an opening. Therefore, there are protruding tubular holding portions (77, “assembling protrusions”) arranged along rows of the cell openings and positioned such that they are between cell openings of neighboring battery cells (12).
Regarding claim 10, Takahashi teaches ribs that protrude inward from the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) toward the battery accommodation section (45) and arranged around outer circumferential surfaces of the battery cells (12) (see Figure 2 below).
Regarding claim 11, Takahashi teaches that the cooling air passes between the inner walls of the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) and the battery cells (12) (col.18, lines 1-25). Therefore, it is understood that there is space between the ribs and the outer circumferential surfaces of the battery cells (12).
[AltContent: textbox (Figure 2 - Illustrating the features considered "ribs")]
    PNG
    media_image3.png
    266
    309
    media_image3.png
    Greyscale
[AltContent: textbox (ribs)][AltContent: arrow][AltContent: arrow][AltContent: arrow]

 






Regarding claim 12, Takahashi teaches that the casing (11) comprises outer walls – the lateral outside walls of the casing (11). The casing (11) further comprises mounting ribs (37, “inner walls”) (col. 9, lines 4-9). The outer walls and the mounting ribs (37, “inner walls”) extend in parallel to each other along edges of the casing (11), which surround the battery accommodation section (45) (figure 7). 
Regarding claim 13, Takahashi teaches that the mounting ribs (37, “inner walls”) extend in the height direction of the battery cells (12) (figure 7). The dimension of the mounting ribs (37, “inner walls”) in the height direction of the battery cells (12) is considered the “height” of the mounting ribs (37, “inner walls”). 
Similarly, the dimension of the outer walls in the height direction of the battery cells (12) is considered the “height” of the outer walls.

The “height” of the mounting ribs (37, “inner walls”) is less than both the first and the second height of the battery cells (12). The first and second height of the battery cells (12) is less than the “height” of the outer walls.
Regarding claim 14, Takahashi teaches well spaces defined between the outer walls and the mounting ribs (37, “inner walls”) along edges of the casing (11) (figure 7). 

Regarding claim 18, Takahashi teaches an adhesive (76, “potting resin”) on the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) (col.16, lines 30-37 and figure 15).
Regarding claim 19, Takahashi teaches that the adhesive (76, “potting resin”) has a height. The height of the adhesive (76, “potting resin”) is defined as the distance between the outside surface of the adhesive (76, “potting resin”) on the inner casing half (43, “first holder plate”) and the outside surface of the adhesive (76, “potting resin”) on the outer casing half (44, “second holder plate”).
The second height of the battery cells (12) is less than the height of the adhesive (76). The height of the adhesive is less than the height of the casing (11).
Regarding claim 20, Takahashi teaches a connecting plate member (48, “bus bar”) (col. 12, lines 34-38). 
The connection plate member (48, “bus bar”) is shown to be coupled to the end face of the battery cells (12) (figure 14). 
The adhesive (76, “potting resin”) covers lateral portions of the ends face of the battery cell (12) when viewed from the side (figure 15). Therefore, it can be said that the adhesive (76, “potting resin”) covers the coupling portion between the connection plate member (48, “bus bar”) and the battery cell (12) when viewed from the side.
Regarding claim 21, Takahashi teaches that the adhesive (76, “potting resin”) has a height. The height of the adhesive (76, “potting resin”) is defined as the distance between the outside surface of the adhesive (76, “potting resin”) on the inner casing half (43, “first holder plate”) and the outside surface of the adhesive (76, “potting resin”) on the outer casing half (44, “second holder plate”).
The height between the inner casing half (43, “first holder plate”) and the outer casing half (44, “second holder plate”) is less than the height of the adhesive (76, “potting resin”). The height of the adhesive (76, “potting resin”) is less than the first height of the battery cells (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over by U.S. Patent No. 6,379,837, hereinafter Takahashi as applied to claim 21 above and further in view of U.S. Pre-Grant Publication No. 2019/0214694, hereinafter Yang.
Regarding claim 22, Takahashi teaches that surfaces at the end portions of the battery cells are not covered with the adhesive (76, “potting resin”) (figure 15). Thus, they are exposed. Takahashi’s battery cells are lithium-ion battery cells. 
Takahashi fails to teach vents.
It is well-known in the art to include vents on the end portions of lithium-ion battery cells for the purpose of venting gases when the battery cells become overheated – see, e.g. Yang (paragraph [0091]).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include vents on Takahashi’s battery cells as a safety feature. It would further have been obvious to the ordinarily skilled artist before the effective filing date to position those vents on the exposed surfaces at the end portions of the battery cells for the purpose of allowing the gases to escape.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2020/0388804, hereinafter Lee in view of U.S. Pre-Grant Publication No. 2014/0154545, hereinafter Kishii.
Regarding claim 1, Lee teaches a battery pack (1000). The battery pack (1000) comprises battery cells (120). The battery cells (120) comprise end portions in a height direction of the battery cells (120) (paragraph [0061] and figures 1 and 2). 
A mounting structure (300, “case”) accommodates the battery cells (120) (paragraph [0062] and figures 1 and 2). 
Upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) are coupled to mounting structure (300, “case”) to face each other along the mounting structure (300, “case”). End portions of the battery cells (120) are inserted through the upper case (210a, “first holder plate”) and the lower case (210b, “second holder plate”) (paragraph [0085] and figure 1-3). 
The mounting structure (300, “case”), the battery cells (120) and the upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) have heights in the height direction of the battery cells (120). 
The dimension of the mounting structure (300, “case”) in the direction of the height of the battery cells (120) is considered “the height” of the mounting structure (300, “case”).
The height of the battery cells (120) is the distance between the outward-facing surfaces of the terminals (111a and 111b) of a battery cell (120). 
The height between the upper case (210a, “first holder plate”) and the lower case (210b, “second holder plate”) is defined as the closest distance between the upper case (210a, “first holder plate”) and the lower case (210b, “second holder plate”). 
The height between the upper case (210a, “first holder plate”) and the lower case (210b, “second holder plate”) is less than the height of the battery cells (120) (figure 2). 
The height of the battery cells (120) is less than the height of the mounting structure (300, “case”) (figure 1).
A plurality of hollow members which are open in the height direction of the battery cells (120) are formed by connection portions (215) of each of the upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) (figures 4-7). 
Lee teaches that an advantage of the battery pack is that most of the battery cells’ surface area is exposed and thus heat can be effectively dissipated to the outside (paragraph [0039]). The exposed surface area is located between the upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) (figure 2).
Lee does not explicitly teach a cooling fluid cooling the battery cells.
It is well-known in the art to pass a cooling fluid around battery cells within arrangements similar to Lee’s – see, e.g. Kishii (paragraphs [0033, 0044] and figures 1B and 3).
Therefore it would have been obvious to the ordinarily skilled artist before the effective filing date of the claimed invention to include a cooling fluid within an accommodation space defined between the upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) for the purpose of cooling the battery cells (120).
Regarding claim 2, Lee teaches protruding stoppers (216, “assembling protrusions”), which protrude outward from upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”) away from the accommodation space to hold end portions of the battery cells (120) (paragraphs [0105-0107] and figures 3, 4 and 7). 
Regarding claim 3, Lee teaches hollow tubes (213, “openings”) positioned on the upper case (210a, “first holder plate”) and lower case (210b, “second holder plate”). The battery cells (120) are inserted in the hollow tubes (213, “openings”) (paragraph [0085] and figures 4 and 5). The battery cells (120) are arranged in rows (figure 3).
The protruding stoppers (216, “assembling protrusions”) are arranged along rows of the hollow tubes (213, “openings”) to hold end portions of the battery cells (120) neighboring each other. The protruding stoppers (216, “assembling protrusions”) are at positions between hollow tubes (213, “openings”) neighboring each other (figures 4 and 7).
Regarding claim 4, Lee teaches a connection plate (220, “bus bar”) electrically connecting the battery cells (120) to each other (paragraphs [0069, 0079] and figures 2 and 3).
There are first protruding stoppers (216b) that hold end portions of the battery cells (120) and do not physically interfere with the connection plate (220, “bus bar”) and second protruding stoppers (216a) that hold end portions of the battery cells (120) and the connection plate (220, “bus bar”).
Regarding claim 5, Lee teaches that the connection plate (220, “bus bar”) comprises a main body (225) extending along rows of battery cells (120) and contact portions (227, “branches”) extending from the main body (225) towards the battery cells (120) (paragraph [0078] and figure 3). 
The contact portions (227, “branches”) and portions of the protruding stoppers (216b) which block each cell are staggered in a zigzag pattern centered on the main body (225) (figures 3 and 4).
Regarding claim 6, Lee teaches that the main body (225) extends in a row direction of the battery cells (120) between outermost contact portions (227, “branches”) located on ends of the main body (225).
There are second protruding stoppers (216a) adjacent to inner sides of the outermost contact portions (227, “branches”).
Regarding claim 7, Lee teaches first protruding stoppers (216b) and second protruding stoppers (216a). Both have portions that block the battery cells (120), therefore both have “first protrusion portions” protruding toward the end portions of the battery cells (120).
The connection plate (220, “bus bar”) rests on the second protruding stoppers (216a), therefore the top surfaces of the second protruding stoppers (216a) are “second protrusion portions” protruding toward the bus bar.
Regarding claim 8, Lee teaches that there are “first protrusion portions” on opposite sides of the second protruding stoppers (216a) (figure 4).
The “second protrusion portions” are on top sides of the second protruding stoppers (216a) and between the opposite sides.
Regarding claim 9, the portions of the “first protrusion portions” resting on the battery cells are at a lower height than the “second protrusion portions”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-15 of copending Application No. 16/911,837 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because, claims 1 and 9-15 of the reference application anticipate instant claims 1 and 12-17.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 7-11 and 18-22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 7, 8 and 16-23 of copending Application No. 16/911,837 (reference application) in view of U.S. Patent No. 6,379,837, hereinafter Takahashi. 
Claims 1-3, 7, 8 and 16-23 of the reference application include all of the limitations of instant claims 1-4, 7-11 and 18-22 except for a hollow member open in the height direction. Takahashi teaches a battery casing (11) with a flow duct (73, “hollow member”) open in the height direction for the battery cells for the flow of cooling air (col. 15, lines 43-48 and figure 9). Therefore it would have been obvious to the ordinarily skilled artist to include a flow duct (“hollow member”) open in the height direction of the battery cells for the flow of cooling air.
 This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILIA V NEDIALKOVA whose telephone number is (571)270-1538. The examiner can normally be reached 8.30 - 5.00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LILIA V. NEDIALKOVA
Examiner
Art Unit 1724

/STEWART A FRASER/Primary Examiner, Art Unit 1724